Beldock, J. (dissenting).
There is no dispute that title to the attached property was in plaintiff; nor is there any dispute that the warrant of attachment in Italy was directed solely against defendant and its property, and not against plaintiff or its property. This warrant afforded no excuse to defendant for the removal from its custody of the plaintiff’s property. Insofar as plaintiff’s property was concerned, the warrant was not valid legal process. In attaching plaintiff’s property, the authorities in Italy were trespassers, and the defendant, as bailee, was bound to oppose such attachment. Defendant was negligent in failing to use proper care either to retain plaintiff’s property or to reclaim it after it was taken (Roberts v. Stuyvesant Safe Deposit Co., 123 N. Y. 57; Barnard v. Kobbe, 54 N. Y. 516).
The fact that defendant gave notice of the attachment to plaintiff is immaterial. Such notice would be a requirement only if the attachment was directed against plaintiff or upon its property; here the attachment was directed against defendant and upon its property. Plaintiff’s assumption of risk was obviously not with respect to process directed solely against defendant. The authorization on February 12, 1958, by plaintiff to defendant, to hire counsel meant merely that plaintiff was willing to pay the legal expense to protect its property; the author*439iüation did not mean that plaintiff was willing to absolve defendant from all responsibility in connection with process issued against the defendant.
Nolan, P. J., Kleinfeld and Pette, JJ., concur with Christ, j.; Beldock, J., dissents in opinion.
Judgment modified on the law and the facts as follows: (1) by striking out the first decretal paragraph awarding $15,107.51 to plaintiff against defendant; (2) by striking out the second decretal paragraph dismissing the defendant’s affirmative defenses and counterclaims; (3) by substituting one paragraph dismissing the complaint, with costs to defendant; and (4) by substituting another paragraph dismissing the defendant’s counterclaims.
As so modified, the judgment is affirmed, with costs to defendant.
Findings of fact which may be inconsistent with the views expressed in the majority opinion are reversed, and new findings of fact in accordance with such opinion are made.